UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4645


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JERMAINE PUGH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00252-BO-1)


Submitted:   February 20, 2013             Decided:   March 13, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine   Remerius     Pugh     appeals      the     district    court’s

judgment    finding    he    violated       his    conditions       of     supervised

release, revoking his supervised release and sentencing him to

twenty-four months in prison.               Pugh asserts that the district

court   abused   its   discretion       when      it    revoked    his     supervised

release because he argues that the evidence did not show he

committed the violations of which he was accused.                          Pugh also

asserts that his sentence is plainly unreasonable because the

district    court   was     not   authorized       to    consider        whether   the

sentence reflected the seriousness of the revocation offenses

under 18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2012).                         Finding

no error, we affirm.

            We review a district court’s decision to revoke an

individual’s supervised release for abuse of discretion.                      United

States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                      To revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.     18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This burden “simply requires the trier of fact to believe that

the existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).

                                        2
               This   court       reviews       the    district             court’s    factual

findings for clear error.            United States v. White, 620 F.3d 401,

410 (4th Cir. 2010).             A factual finding is clearly erroneous if

the    court    reviews     all    the     evidence        and        “is    left     with   the

definite and firm conviction that a mistake has been committed.”

United States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008)

(internal quotation marks omitted).                    It is not enough for us to

conclude we would have decided the case differently.                                  Anderson

v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985).                                     We

have reviewed the record and conclude that the district court

did not abuse its discretion when it found that the Government’s

evidence established Pugh violated his supervised release.

               We   also   discern       no    error    in       the    district       court’s

decision to impose a twenty-four-month sentence.                                    This court

will affirm a sentence imposed after revocation of supervised

release if it is within the prescribed statutory range and is

not plainly unreasonable.                 United States v. Crudup, 461 F.3d

433,    438-40      (4th   Cir.    2006).          While     a    district          court    must

consider the Chapter Seven policy statements, U.S. Sentencing

Guidelines Manual Ch. 7, Pt. B, and the statutory requirements

and factors applicable to revocation sentences under § 3583(e)

and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2012), the district

court    ultimately        has    broad       discretion         to    revoke       supervised



                                               3
release and impose a term of imprisonment up to the statutory

maximum.    Crudup, 461 F.3d at 438-39.

            A         supervised          release        revocation          sentence      is

procedurally      reasonable         if    the     district      court      considered    the

Chapter 7 advisory policy statements and the § 3553(a) factors

it is permitted to consider in a supervised release revocation

case.    See 18 U.S.C.A. § 3583(e); Crudup, 461 F.3d at 439-40.

And although the district court need not explain the reasons for

imposing a revocation sentence in as much detail as when it

imposes an original sentence, it “still must provide a statement

of    reasons     for     the       sentence       imposed.”           United    States    v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation

marks    omitted).            A      revocation         sentence       is    substantively

reasonable       if    the    district      court       stated    a    proper     basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                 Crudup, 461 F.3d at 440.                Only if a

sentence    is    found       procedurally         or    substantively          unreasonable

will this court “then decide whether the sentence is plainly

unreasonable.”          Id. at 439 (emphasis omitted).                   We have reviewed

the    record     and    have       considered       the    parties’        arguments     and

discern no sentencing error.                 We therefore conclude that Pugh’s

sentence is not plainly unreasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with       oral    argument       because      the    facts     and   legal

                                               4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5